Exhibit 10.3

JLL PARTNERS FUND VI, L.P.

JLL PARTNERS FUND V, L.P.

JLL ASSOCIATES V (PATHEON), L.P.

JLL PATHEON CO-INVESTMENT FUND, L.P.

450 LEXINGTON AVENUE

NEW YORK, NEW YORK

November 18, 2013

Re: Equity Commitment

To: JLL Patheon Co-Investment Fund, L.P.

JLL/Delta Patheon Holdings, L.P.

Ladies and Gentlemen:

Reference is hereby made to (a) that certain Contribution Agreement, dated as of
November 18, 2013 (the “Contribution Agreement”), by and among JLL Patheon
Co-Investment Fund, L.P., a Cayman Islands exempted limited partnership (“JLL
Holdco”), Koninklijke DSM N.V., a corporation organized under the laws of The
Netherlands (“Delta”), and JLL/Delta Patheon Holdings, L.P., a Cayman Islands
exempted limited partnership (“Newco”), and (b) that certain Arrangement
Agreement, dated as of November 18, 2013 (the “Arrangement Agreement”), by and
between Newco and Patheon Inc., a Canadian corporation (“Patheon”). Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Arrangement Agreement.

Subject to the terms and conditions thereof (a) Delta will contribute its
pharmaceutical business to Newco pursuant to the Contribution Agreement (the
“Contribution”), and (b) Newco will acquire Patheon pursuant to the Arrangement
Agreement and the related Plan of Arrangement (the “Acquisition”), pursuant to
which all existing holders of Patheon shares will receive cash in respect of
their shares of Patheon and Patheon will continue as an indirect, wholly-owned
subsidiary of Newco.

1. Equity Commitment.

(a) JLL Partners Fund VI, L.P., a Delaware limited partnership (“JLL Fund VI”),
JLL Partners Fund V, L.P., a Delaware limited partnership (“JLL Fund V”) and JLL
Associates V (Patheon), L.P., a Cayman Islands exempted limited partnership
(“JLL Rollover” and, together with JLL Fund VI and JLL Fund V, the “Sponsors”)
hereby agree that, on or before the time specified in Section 2.9 of the
Arrangement Agreement, and subject to the terms and conditions hereof, they
shall provide to JLL Holdco an aggregate of $310 million (U.S.) (the “JLL Holdco
Equity Financing”) to fund a portion of JLL Holdco’s obligations under the
Contribution Agreement. $200 million (U.S.) of the JLL Holdco Equity Financing
shall be provided by



--------------------------------------------------------------------------------

JLL Fund VI, $50 million (U.S.) of the JLL Holdco Equity Financing shall be
provided by JLL Fund V and $60 million (U.S.) of the JLL Holdco Equity Financing
shall be provided by JLL Rollover. Notwithstanding anything to the contrary
contained in this letter agreement, the commitment of each of the Sponsors is
being made severally and not jointly.

(b) JLL Holdco hereby agrees that, on or before the time specified in
Section 2.9 of the Arrangement Agreement and subject to the terms and conditions
hereof, it shall contribute to Newco (i) $152 million (U.S.) in immediately
available funds (the “Newco Equity Financing”) and (ii) the JLL Holdco Equity
Financing. The Newco Equity Financing and the JLL Holdco Equity Financing are
collectively referred to herein as the “Equity Financing.”

(c) The obligation of each of the Sponsors and JLL Holdco to provide the Equity
Financing pursuant to this Section 1 is subject to the conditions that: (a) all
conditions under the Debt Commitment Letter (or in the case alternative debt
financing has been obtained in accordance with Section 4.6(2) of the Arrangement
Agreement, under the debt commitment letter(s) related thereto) (other than the
condition in Section [6] of Schedule D to the Debt Commitment Letter, or similar
condition in such alternative debt commitment, to make the Equity Contribution
and any conditions that, by their terms, cannot be satisfied until the Effective
Date, but subject to such conditions actually being satisfied at the Effective
Date) shall have been satisfied or waived in accordance with the terms thereof,
(b) all conditions set forth in Sections 6.1 and 6.2 of the Arrangement
Agreement shall have been satisfied or waived in accordance with the terms
thereof (other than the deposit of the Share Consideration with the Depositary
pursuant to Section 2.9 of the Arrangement Agreement and any conditions that, by
their terms, cannot be satisfied until the Effective Date, but subject to such
conditions actually being satisfied at the Effective Date), and (c) the
Arrangement Agreement shall not have been terminated in accordance with its
terms.

2. Limitations on Liability. Notwithstanding the foregoing and notwithstanding
anything to the contrary that may be expressed or implied herein or in the
Arrangement Agreement or the Contribution Agreement (or in any exhibit,
schedule, certificate or other document executed or delivered in connection
herewith or therewith) or otherwise, Newco and Patheon acknowledge and agree
that no Person other than the Sponsors and JLL Holdco shall have any obligation
hereunder and that, notwithstanding the fact that each of the Sponsors and JLL
Holdco may be a partnership, (i) no recourse hereunder or under any documents or
instruments delivered in connection herewith may be had against any former,
current or future director, officer, employee, partner, affiliate, agent,
member, manager, stockholder, representative or assignee (any such person or
entity other than the Sponsors and JLL Holdco, a “Representative”) of any
Sponsor or JLL Holdco or any Representative of any Representative of any Sponsor
or JLL Holdco (any such Representative other than the Sponsors and JLL Holdco, a
“Secondary Representative”), whether by the enforcement of any judgment or
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, and (ii) no personal liability whatsoever
will attach to, be imposed on or otherwise be incurred by any Representative or
Secondary Representative of any Sponsor or JLL Holdco under this letter
agreement or, subject to Section 7, any documents or instruments delivered in
connection herewith or the Arrangement Agreement or for any claim based on or by
reason of any obligations of JLL Holdco arising hereunder or thereunder.

 

2



--------------------------------------------------------------------------------

3. Enforceability; Patheon’s Limited Enforcement Rights. The obligations of the
Sponsors pursuant to this letter agreement may only be enforced by JLL Holdco
and the obligations of JLL Holdco pursuant to this letter agreement may only be
enforced by Newco; provided, however, that, subject to the terms and conditions
of the Arrangement Agreement, (i) Newco is an express third party beneficiary of
the rights of JLL Holdco under this letter agreement, and (ii) Patheon is an
express third party beneficiary of the rights of JLL Holdco and Newco under this
letter agreement (and Newco and Patheon, as the case may be, relying thereupon,
shall have the right to enforce the terms of this letter agreement directly
against the Sponsors and JLL Holdco to the extent set forth in this paragraph as
if Newco or Patheon, as the case may be, were a party hereto) solely (I) for the
purpose of seeking specific performance of Newco’s or Patheon’s right, as the
case may be, to cause (A) each of the Sponsors and JLL Holdco to provide the
entire amount of its commitment with respect to the Equity Financing set forth
in Section 1, (B) JLL Holdco and JLL Fund VI to fully enforce the obligations of
each of the co-investors of JLL Holdco other than the Sponsors (the
“Co-Investors”) pursuant to and subject to the terms and conditions of their
respective equity commitment letter agreements with JLL Holdco (collectively,
the “Co-Investor Equity Commitment Letters”), and (C) JLL Holdco to fully
enforce the terms of the Contribution Agreement against Delta, to the fullest
extent permissible pursuant to and subject to the terms and conditions of the
Contribution Agreement and applicable Laws, and (II) with respect to Section 6
of this letter agreement. In the event that Patheon (directly or indirectly
through JLL Holdco or otherwise) asserts in any litigation or other proceeding
that any of the limitations on the Sponsors’ or JLL Holdco’s liability herein
are illegal, invalid or unenforceable in whole or in part, then: (x) the
obligations of the Sponsors and JLL Holdco under this letter agreement shall
terminate ab initio and be null and void; (y) if any Sponsor or JLL Holdco has
previously made any payments under this letter agreement, it shall be entitled
to recover such payments; and (z) neither the Sponsors, JLL Holdco nor any of
their respective Representatives or Secondary Representatives shall have any
liability to Newco or Patheon with respect to the transactions contemplated by
the Arrangement Agreement, the Contribution Agreement or under this letter
agreement. The Sponsors, JLL Holdco and Newco each agrees (a) not to oppose the
granting of an injunction, specific performance or other equitable relief on the
basis that Newco or Patheon has an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity; and (b) that neither Newco nor Patheon shall be required to post a bond
or undertaking in connection with such order or injunction sought in accordance
with the terms hereof. Subject to Section 7, JLL Holdco’s, Newco’s and Patheon’s
remedies against the Sponsors and/or JLL Holdco, as applicable, under this
letter agreement shall, and are intended to, be the sole and exclusive direct or
indirect remedies available to JLL Holdco, Newco and Patheon against the
Sponsors, JLL Holdco and any of their respective Representatives and Secondary
Representatives in respect of any liabilities or obligations arising under, or
in connection with, the Arrangement Agreement or the Contribution Agreement and
the transactions contemplated thereby, including in the event Newco breaches its
obligations under the Arrangement Agreement or Newco or JLL Holdco breach their
respective obligations under the Contribution Agreement, whether or not (in the
case of a breach by Newco) Newco’s breach is caused by JLL Holdco’s breach of
its obligations under this letter agreement, or (in the case of a breach by JLL
Holdco) JLL Holdco’s breach is caused by the breach by any Sponsor or
Co-Investor of their respective obligations hereunder or

 

3



--------------------------------------------------------------------------------

under the Co-Investor Equity Commitment Letters, as applicable, but excluding
such remedies available to (i) Newco against JLL Holdco under the Contribution
Agreement and (ii) Patheon against JLL Fund VI under the Guarantee Agreement, in
each case, solely in accordance with the terms and conditions thereof. Except as
expressly provided in this paragraph, nothing set forth in this letter agreement
shall be construed to confer upon or give to any Person other than Newco and JLL
Holdco any rights or remedies under or by reason of, or any rights to enforce or
cause Newco or JLL Holdco to enforce, this commitment.

4. Syndication. Nothing in this letter agreement shall limit the right and
ability of the Sponsors to assign all or any portion of their respective rights
and obligations hereunder to other affiliates or co-investors prior to the
Closing, provided that each Sponsor shall remain liable for all of its
obligations hereunder, subject to Section 2 and the other limitations hereunder.

5. Representations, Warranties and Covenants. Each of JLL Fund V and JLL Fund VI
represents, covenants, warrants and agrees, as to itself and not as to one
another, with Newco and Patheon that it has available and will continue to have
available sufficient undrawn commitments from its partners to fund the entire
amount of its commitment with respect to the Equity Financing set forth in
Section 1 and satisfy its obligations under this letter agreement for so long as
it has any obligations under this letter agreement. JLL Rollover represents,
warrants, covenants and agrees that it has available and will continue to have
available sufficient assets through its indirect interest in Patheon to fund the
entire amount of its commitment with respect to the Equity Financing set forth
in Section 1, as described in Section 8 below, and satisfy its obligation under
this letter agreement for so long as it has any obligations under this letter
agreement.

JLL Holdco represents, covenants, warrants and agrees with Newco and Patheon
that it has available and will continue to have available sufficient commitments
from the Sponsors and the Co-Investors to fund the entire amount of its
commitment with respect to the Equity Financing set forth in Section 1 and
satisfy its obligations under this letter agreement for so long as it has any
obligations under this letter agreement.

Each Sponsor and JLL Holdco further represents and warrants, as to itself and
not as to one another, with Newco and Patheon that (i) nothing in this letter
agreement violates, breaches, conflicts with or would cause a default under the
organizational, fund formation or other governing documents of such party;
(ii) it has the requisite capacity and authority to execute and deliver this
letter agreement and to fulfill and perform its obligations hereunder; (iii) the
execution, delivery and performance of this letter agreement by it has been duly
and validly authorized and approved, and no other proceedings or actions on its
part are necessary therefor; and (iv) this letter agreement has been duly and
validly executed and delivered by it and constitutes a legal, valid and binding
agreement of it enforceable by Newco and JLL Holdco against it in accordance
with its terms.

JLL Holdco hereby represents, warrants, covenants and agrees with Newco and
Patheon that: (i) it has delivered to the Purchaser a complete and accurate copy
of an executed copy of the Contribution Agreement and the exhibits and schedules
thereto; (ii) the Contribution Agreement in the form so delivered, is a valid
and binding obligation of JLL Holdco; (iii) as of the date hereof, the
Contribution Agreement has not been amended or modified in any respect; (iv) the
Contribution Agreement along with the agreements set forth on Exhibit I hereto
(collectively, the “Contribution Related Agreements”) sets forth the entire
agreement between the parties and their affiliates relating to the subject
matter of the Contribution Agreement; and (v) it

 

4



--------------------------------------------------------------------------------

shall not, without the consent of Newco, permit any amendment or modification to
be made to, or any waiver of any provision or remedy under, the Contribution
Agreement and the other Contribution Related Agreements, that, in each case,
imposes any material new or additional conditions thereunder, or would
reasonably be expected to prevent or materially delay the consummation of the
Contribution.

Each of JLL Holdco and JLL Fund VI hereby represents, warrants, covenants and
agrees as to itself and not as to one another, with Newco and Patheon that:
(i) as of the date of this letter agreement (a) to its knowledge, each of the
Co-Investors has the financial capability to fund its commitment to JLL Holdco
under its respective Co-Investor Equity Commitment Letter, and (b) it has no
reason to believe that any of the Co-Investors will fail to fund its commitment
to JLL Holdco under its respective Co-Investor Equity Commitment Letter; (ii) it
has delivered to Newco a letter containing the identity of each Co-Investor and
the amount of its equity commitment along with a form of commitment letter to be
entered into by each Co-Investor (the “Form Letter”); (iii) each Co-Investor
Equity Commitment Letter is substantially in the form and content of the Form
Letter is a valid and binding obligation of such Co-Investor; (iv) as of the
date hereof, none of the Co-Investor Equity Commitment Letters has been amended
or modified, and the respective commitments contained in such letters have not
been withdrawn, terminated or rescinded in any respect; (v) it shall not,
without the consent of Newco, permit any material amendment or modification to
be made to, or any waiver of any provision or remedy under, the Co-Investor
Equity Commitment Letters, that, in each case, imposes any material new or
additional conditions thereunder, or would reasonably be expected to (a) reduce
the aggregate amount of the commitments thereunder (unless one or more of the
Sponsors or another Co-Investor will increase their Equity Commitments in the
same amount), (b) prevent or materially delay the availability of the financing
under the Co-Investor Equity Commitment Letters or (c) make the funding of the
financing under the Co-Investor Equity Commitment Letters (or satisfaction of
the conditions to obtaining such financing) materially less likely to occur; and
(vi) that that it will use its reasonable best efforts to seek to enforce its
rights under each Co-Investor Equity Commitment Letter, including using its
reasonable best efforts to cause each Co-Investor to comply with its obligations
under its respective Co-Investor Equity Commitment Letter.

6. Amendments; Termination. Except as set forth in the next sentence, this
letter agreement and the respective obligations of the Sponsors and JLL Holdco
hereunder will terminate automatically without any further action on the part of
the Sponsors, JLL Holdco, Newco or Patheon on the earlier of the date on which
the Arrangement Agreement is terminated in accordance with its terms and the
consummation of the transactions contemplated by the Arrangement Agreement. All
obligations of the Sponsors and JLL Holdco hereunder shall expire automatically
6 months after the termination of the Arrangement Agreement in accordance with
its terms, without any further obligations of any Sponsor or JLL Holdco
hereunder, except with respect to claims arising from lawsuits filed by JLL
Holdco, Newco or Patheon prior to such 6th month anniversary seeking to enforce
such Sponsor’s or JLL Holdco’s obligations hereunder. This letter agreement may
not be amended, modified or terminated and no provision of this letter agreement
may be waived without the prior written consent of each Sponsor, JLL Holdco,
Newco and Patheon.

7. Other Agreements. For the avoidance of doubt, notwithstanding anything to the
contrary that may be expressed or implied herein, nothing expressed or implied
in this letter or any document or instrument delivered in connection herewith
shall in any way restrict, limit or modify any obligations of JLL Partners Fund
VI, L.P., or Patheon’s rights, under the Guarantee Agreement, or Newco’s
obligations, or Patheon’s rights, under the Arrangement Agreement.

 

5



--------------------------------------------------------------------------------

8. Contribution by JLL Rollover. The parties acknowledge and agree that the
equity contribution to be made by JLL Rollover shall be in the form of a
contribution of its general partnership interest in JLL Partners Fund V
(Patheon), L.P. to JLL Holdco pursuant to Section 2.2(a) of the Plan of
Arrangement (as defined in the Arrangement Agreement).

9. Miscellaneous. Except as contemplated by Section 3, and notwithstanding any
provision of applicable law, no obligation contained in, arising from or
relating to this letter agreement will be enforceable by way of specific
performance. This letter agreement constitutes the entire agreement with respect
to the subject matter hereof, and supersedes all prior agreements,
understandings and statements, both written and oral, among the Sponsors, Newco
and JLL Holdco or any of their respective Affiliates with respect to the subject
matter hereof. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. This letter
agreement may be executed in any number of counterparts, each of which when
executed will be an original, and all of which, when taken together, will
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter agreement by facsimile transmission or electronic
transmission via portable document format (pdf) will be effective as delivery of
a manually executed counterpart hereof. The parties acknowledge and agree that
Delta is not an affiliate of Newco for purposes hereof.

*     *     *     *

 

6



--------------------------------------------------------------------------------

Sincerely, SPONSORS: JLL PARTNERS FUND VI, L.P.

By: JLL ASSOCIATES VI, L.P.,

its general partner

By: JLL ASSOCIATES G.P. VI, L.L.C.,

its general partner

By:   /s/ Paul S. Levy Name: Paul S. Levy Title: Managing Member JLL PARTNERS
FUND V, L.P.

By: JLL ASSOCIATES V, L.P.,

its general partner

By: JLL ASSOCIATES G.P. V, L.L.C.,

its general partner

By:   /s/ Paul S. Levy Name: Paul S. Levy Title: Managing Member JLL ASSOCIATES
V (PATHEON), L.P.

By: JLL ASSOCIATES GP V (PATHEON), LTD.,

its general partner

By:   /s/ Paul S. Levy Name: Paul S. Levy Title: Authorized Person

[Sponsors Signature Page to Equity Commitment Letter]



--------------------------------------------------------------------------------

JLL PATHEON CO-INVESTMENT FUND, L.P.

By: JLL PARTNERS FUND VI (PATHEON), L.P.,

its general partner

By: JLL ASSOCIATES VI (PATHEON), L.P.,

its general partner

By: JLL ASSOCIATES GP V (PATHEON), LTD., its general partner By:   /s/ Paul S.
Levy Name: Paul S. Levy Title: Authorized Person

 

Accepted and Agreed as of November         , 2013 JLL/DELTA PATHEON HOLDINGS,
L.P.

By: JLL/DELTA PATHEON GP, LTD.

its general partner

By:   /s/ Michel Lagarde Name: Michel Lagarde Title: Director

[JLL Holdco/Newco Signature Page to Equity Commitment Letter]



--------------------------------------------------------------------------------

Patheon hereby acknowledges and agrees to the limitations on its rights as an
intended third party beneficiary of this letter agreement as set forth above.
Patheon also acknowledges that (i) the sole assets of Newco consist of this
letter agreement from JLL Holdco, (ii) the sole assets of JLL Holdco consist of
this letter agreement from the Sponsors and the Co-Investor Equity Commitment
Letters, and (iii) no additional funds are expected to be contributed by any
party to JLL Holdco, or by JLL Holdco to Newco, unless and until the Closing
occurs and only as described herein.

 

PATHEON INC. By:   /s/ Derek J. Watchorn

Name: Derek J. Watchorn

Title: Director

[Patheon Acknowledgement of Equity Commitment Letter]